83821: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-12626: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83821


Short Caption:FLAVIANO, M.D. VS. DIST. CT. (NEASON)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A824585Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerCasiano R. Flaviano, M.D.Katherine J. Gordon
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Shady Sirsy
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						S. Brent Vogel
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


PetitionerSushil R. Patel, M.D.Sean M. Kelly
							(McBride Hall)
						Robert C McBride
							(McBride Hall)
						


Real Party in InterestArlis NeasonDillon G. Coil
							(Greenman Goldberg Raby & Martinez)
						Gabriel A. Martinez
							(Greenman Goldberg Raby & Martinez)
						Taylor J. Smith
							(Greenman Goldberg Raby & Martinez)
						


Real Party in InterestDignity Health Medical Group Nevada,  LLCRobert E. Schumacher
							(Gordon Rees Scully Mansukhani LLP/Las Vegas)
						Dione C. Wrenn
							(Gordon Rees Scully Mansukhani LLP/Las Vegas)
						


Real Party in InterestEstate of Jeffrey NeasonDillon G. Coil
							(Greenman Goldberg Raby & Martinez)
						Gabriel A. Martinez
							(Greenman Goldberg Raby & Martinez)
						Taylor J. Smith
							(Greenman Goldberg Raby & Martinez)
						


RespondentBita Yeager


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


05/16/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/22/2021Filing FeeFiling fee paid. E-Payment $250.00 from S. Brent Vogel. (SC)


11/22/2021Petition/WritFiled Petition for Writ of Mandamus. (SC)21-33548




11/22/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-33550




11/22/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-33551




11/24/2021Notice/IncomingFiled Petitioner, Sushil R. Patel, M.D.'s Substantive Joinder to Petitioner, Casiano R. Flaviano, M.D.'s Petition for Writ of Mandamus. (SC)21-33833




12/07/2021Order/ProceduralFiled Order Granting Motion. Sushil R. Patel, M.D., has filed a motion to join petitioner's petition for writ of mandamus.  The unopposed motion is granted.  The clerk of this court shall amend the caption consistent with the caption on this order. (SC)21-34880




12/14/2021Order/ProceduralFiled Order Directing Answer. Real parties in interest's answers to petition for writ due: 28 days. Petitioners shall have 14 days from service of the answer to file and serve any reply. (SC)21-35615




01/05/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Real party in interest Arlis Neason's answer to the petition for writ due: January 25, 2022. (SC)22-00415




01/11/2022Petition/WritFiled Dignity Select Nevada, LLC's Joinder to Petitioners Sushil R. Patel M.D.'s and Casiana R. Flaviano, M.D.'s Petition for Writ of Mandamus; and Answer In Support of the Petition. (SC)22-01209




01/25/2022MotionFiled Stipulation to Extend Time for Real Party in Interest Arlis Neason, as Heir to the Estate of Jeffrey Neason, to File and Serve Answer. (SC)22-02481




01/26/2022Order/ProceduralFiled Order Granting Motion. The parties have filed a stipulation to allow real party in interest Arlis Neason, as heir of the estate of Jeffrey Neason a second extension of time to file an answer to the writ petition.  This court elects to treat the stipulation as a joint motion, and the motion is granted. Arlis Neason shall have until February 7, 2022, to file and serve an answer. Petitioners shall have 14 days from service of Arlis Neason's answer to file and serve any reply in support of the writ petition. (SC)22-02632




02/01/2022Petition/WritFiled Arlis Neason, As Heir of the Estate of Jeffrey Neason's Answer to Petitioners Sushil R. Patel M.D.'s and Casiano R. Flaviano M.D.'s Petition for Writ of Mandamus. (SC)22-03442




04/21/2022Order/DispositionalFiled Order Denying Petition for a Writ of Mandamus. "ORDER the petition DENIED." RP/JH/LS. (SC)22-12626





Combined Case View